department of the treasury internal_revenue_service washington d c date number release date cc ita uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel cc msr ksm kcy attn cc ita from associate chief_counsel income_tax accounting subject deduction of interest on loan from disqualified pension_plan this field_service_advice responds to your request of date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend mr x year a dollar_figureb year c dollar_figured dollar_figuree date f date g period h entity i dollar_figurej tax_year k dollar_figurem dollar_figuren issue whether mr x may deduct interest_paid on a mortgage obtained from his pension and profit sharing trust when the amount of the mortgage over dollar_figure was deemed to be a taxable_distribution to him conclusion assuming the loan is otherwise a bona_fide debt mr x may deduct interest_paid on a mortgage obtained from his pension and profit sharing trust even though the amount of the mortgage over dollar_figure was deemed to be a taxable_distribution to him facts in year a mr x obtained a mortgage in the amount of dollar_figureb from his pension and profit sharing trust subsequently in year c his pension and profit sharing plans were audited and disqualified because the plans failed to comply with the tax equity and fiscal responsibility act of tefra the deficit_reduction_act_of_1984 defra and the retirement_equity_act_of_1984 rea the service then issued statutory notices of deficiency to mr x his corporation and the profit sharing plans mr x petitioned the tax_court on behalf of himself his corporation and his pension and the profit sharing plans the parties settled the matter prior to trial the stipulated decision document provided that the portion of the mortgage in excess of dollar_figure was a taxable_distribution under sec_72 as a result dollar_figured out of the total mortgage principal constituted a taxable_distribution to mr x and he agreed to the resulting deficiency of dollar_figuree mr x and the service also entered a closing_agreement on date f which provided that the service will treat the plans as having been timely amended to conform with the requirements of tefra defra and rea for the years of the plans beginning on and after date g in period h the pension and profit sharing plans sold the mortgage to entity i an unrelated party for dollar_figurej mr x has consistently made payments on the mortgage both before and after its sale in tax_year k mr x claimed an interest_deduction of dollar_figurem he now concedes the most he could have claimed was dollar_figuren this interest_deduction is the issue in the case law and analysis sec_163 allows as a deduction all interest_paid or accrued in the taxable_year on indebtedness indebtedness has been defined to be an existing unconditional and legally enforceable obligation for the payment of money 83_f3d_649 4th cir quoting howlett v commissioner 56_tc_952 although sec_163 disallows the deduction of personal_interest qualified residential interest is allowable under sec_163 qualified residential interest is defined under sec_163 generally to include home mortgages with certain limitations not apparently applicable here the issue in the present case is whether there can still be indebtedness for purposes of sec_163 after a loan is deemed to be distributed under sec_72 although the code allows a plan participant to borrow money from a qualified_pension plan there are restrictions that apply if these restrictions are not satisfied the loan may disqualify the plan under sec_401 or sec_401 or may be a prohibited_transaction under sec_4975 in addition the loan may be considered a deemed_distribution which will be included in a participant’s income under sec_72 if the participant has not reached retirement age the deemed_distribution may also be characterized as an early distribution resulting in a percent additional tax under sec_72 sec_72 provides that a loan from a qualified_plan to a plan participant shall be treated as having been received by such individual as a distribution under such plan sec_72 provides an exception however where the following requirements are met the loan does not exceed the lesser_of the amount set forth in sec_72 or ii the loan by its terms must be repaid within years from the date of its inception or is made to finance the acquisition of a home which is the principal_residence of the participant and the loan must have substantially level amortization with quarterly or more frequent payments required over the term of the sec_72 apparently supplies the dollar_figure limitation found in the present case loan2 for example except in the case of certain home loans the exception in sec_72 only applies to a loan that by its terms is to be repaid over not more than five years in substantially level installments a loan failing to qualify for the exception under sec_72 is treated as a distribution from the plan however distribution treatment does not necessarily apply for other tax purposes for example under q a-12 of sec_1_72_p_-1 distribution treatment does not apply for purposes of the qualification requirements in fact the introductory language of sec_1_72_p_-1 specifies that the examples in the regulations are based on the assumption that a bona_fide loan is made to a participant the case law also supports a determination that the deemed_distribution of a purported loan under sec_72 does not undue a loan that is in fact bona_fide in 112_tc_51 the taxpayers argued they were not subject_to excise_tax under sec_4975 on a loan from the husband’s pension_plan because under sec_72 the loan was a taxable_distribution in an earlier year the court rejected this argument holding the characterization of the loan for sec_72 purposes does not change its inherent character for sec_4975 t c pincite in hickman v commissioner tcmemo_1997_545 the court held that the taxpayer could deduct the interest_paid on a loan from a pension_plan as investment_interest under sec_163 even though the loan was a prohibited_transaction significantly that the loan did not satisfy the requirements under sec_72 did not preclude it from being treated as a loan for purposes of sec_163 the characterization of the loan as a distribution under sec_72 does not necessarily change its character as a loan for other tax purposes accordingly there may be requisite indebtedness for purposes of sec_163 even though the loan pursuant to sec_72 was treated as a distribution sec_163 may therefore allow a deduction of qualified residential interest_paid on the loan if the loan is otherwise bona_fide the substantial level amortization requirement was added by the tax_reform_act_of_1986 and is effective for loans made renewed renegotiated modified or extended after date this requirement would not seem to apply in this case because the loan was made before that date similarly we assume that sec_72 which disallows certain interest deductions and has the same effective date would not be applicable to this transaction heather c maloy by clifford m harbourt senior technician reviewer branch one income_tax accounting
